Citation Nr: 1505655	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental problems.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2001 rating decision denied entitlement to service connection for chest pain, dental problems, diabetes mellitus, and hearing loss; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the November 2001 final decision denying service connection for chest pain is cumulative and redundant of the evidence of record at the time of the decision and therefore does not relate to an unestablished fact necessary to substantiate the claim. 

3.  Evidence received since the November 2001 final decision denying service connection for dental problems is cumulative and redundant of the evidence of record at the time of the decision and therefore does not relate to an unestablished fact necessary to substantiate the claim.

4.  Evidence received since the November 2001 final decision denying service connection for diabetes mellitus is cumulative and redundant of the evidence of record at the time of the decision and therefore does not relate to an unestablished fact necessary to substantiate the claim.

5.  Evidence received since the November 2001 final decision denying service connection for hearing loss is new and raises the reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied entitlement to service connection for chest pain, dental problems, diabetes mellitus, and hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for chest pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for dental problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for a hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's petition to reopen his various service-connection claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A March 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2011 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claims for service connection.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, VA treatment records, Social Security Administration records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA opinion was not obtained in this case since the Veteran's May 2010 request to reopen his claims; however, VA is not obligated to obtain an opinion until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4) (2014).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran originally submitted an application for entitlement to service connection for chest pains, dental problems, diabetes mellitus, and hearing loss in July 2001.  In a November 2001 rating decision, the RO denied the claims.  The Veteran filed a notice of disagreement in January 2002, and a Statement of the Case was issued in March 2002, followed by a Supplemental Statement of the Case in November 2003 after the receipt of additional evidence.  However,  the Veteran did not appeal to the Board following the November 2003 Supplemental Statement of the Case in a timely manner, and no additional new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Veteran was informed of the finality of these decision in correspondence dated in May 2004.

In May 2010, the Veteran filed to reopen his previously-denied service-connection claims.  A July 2011 rating decision denied the claims reopen as new and material evidence had not been submitted.  The Veteran's appeal of this July 2011 rating decision forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, at the time of the November 2001 rating decision and subsequent statements of the case in March 2002 and November 2003 which denied the claims of entitlement to service connection at issue, the evidence of record included service treatment records, the report of an August 2002 VA audiological examination, the report of a September 2002 VA joints examination, the report of a September 2002 VA examination, private treatment records dated from 1990 to 2003, Social Security Administration records, a transcript of the Veteran's May 2003 Decision Review Officer hearing, the report of a September 2003 VA heart examination, and the report of a September 2003 VA joints examination.

With respect to the issue of entitlement to service connection for chest pains, the November 2001 rating decision and March 2002 Statement of the Case denied the claim on the basis that chest pain, by itself and in the absence of an associated disease or injury, was not a disability for which service connection could be granted.  The November 2003 Supplemental Statement of the Case denied the claim on the basis that there was no evidence that a disability manifested by chest pain either occurred in or was caused by service.  

With respect to the issue of entitlement to service connection for dental problems, the November 2001 rating decision and March 2002 Statement of the Case denied the claim on the basis that there was no evidence of in-service dental trauma.  The November 2003 Supplemental Statement of the Case denied the claim on the basis that there was no evidence of in-service dental trauma, as well as no evidence that any current dental problems were either occurred in or were caused by service.  

With respect to the issue of entitlement to service connection for diabetes mellitus, the November 2001 rating decision, the March 2002 Statement of the Case, and the November 2003 Supplemental Statement of the Case denied the claim on the basis that diabetes mellitus was not diagnosed in service or within one year of service, and the Veteran's service records did not show that he served in Vietnam.  

With respect to the issue of entitlement to service connection for hearing loss, the November 2001 rating decision, the March 2002 Statement of the Case, and the November 2003 Supplemental Statement of the Case denied the claim on the basis that the Veteran's level of hearing acuity was not severe enough to be considered a disability for VA purposes.  

Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the November 2003 Supplemental Statement of the Case addressing these bases.

On review of the record, the Board has determined that new and material evidence to reopen the claims of service connection for chest pains, dental problems, and diabetes mellitus has not been received.  The evidence received since the November 2003 Supplemental Statement of the Case consists predominantly of VA treatment records, private treatment records, and the Veteran's own statements.  While the VA treatment records reveal that the Veteran routinely denied chest pains upon examination, the private treatment records revealed a stress test showing a large, fixed defect involving the lateral chest wall and a decrease in ejective fraction.  However, there was no medical opinion suggesting that any current chest disability was in any way related to the Veteran's period of active duty service.  Similarly, although VA treatment records show continuing treatment for diabetes mellitus, there was no medical opinion suggesting that the Veteran's diabetes was in any way related to the Veteran's period of active duty service, or that it manifested within one year of service.  Thus, even though there are medical records showing treatment for and diagnosis of chest pain and diabetes mellitus, the evidence does not relate to an unestablished fact necessary to substantiate those claims.  Additionally, in a statement received in November 2012, the Veteran asserted that his front teeth were ruined on a military aircraft, and that Air Force dentists caused the others to go bad.  As the matter of causation is beyond the Veteran's competence as a lay person, since he has not been shown to have the requisite knowledge or training to render such an opinion, the Board is not required to presume the credibility of the unsubstantiated lay assertion as to causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new and material evidence requirement is not satisfied by the veteran's own unsubstantiated opinion as to medical matters).

With respect to all of the Veteran's claims, he has submitted new correspondence in October 2011 and November 2012 indicating that all of his disabilities have increased in severity.  However, with respect to his claims for entitlement to service connection for chest pain, dental problems, and diabetes mellitus, this does not constitute new and material evidence because there has been no new evidence received relating to an unestablished fact necessary to substantiate the claims, i.e. a medical opinion suggesting a nexus between the disabilities at issue and the Veteran's period of active duty service.  The Board emphasizes that all of these claims were previously denied because there was no medical evidence that the disabilities were either incurred in or otherwise related to service, or that the diabetes manifested within one year of separation from service.

As the newly submitted evidence does not show that the Veteran's chest pain, dental problems, and/or diabetes mellitus were incurred in service or otherwise related to service (or that the diabetes mellitus manifested within the one-year presumptive period), the evidence does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Accordingly, the claims for entitlement to service connection for chest pain, dental problems, and diabetes mellitus are not reopened. 

As new and material evidence to reopen the finally disallowed claims of entitlement to service connection for chest pain, dental problems, and diabetes mellitus has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

However, with respect to the Veteran's claim for entitlement to service connection for hearing loss, the Board emphasizes that this claim was previously denied because audiological testing did not show that the Veteran exhibited hearing loss severe enough to be considered a disability for VA purposes.  Since the previous final denial, in the Veteran's October 2011 correspondence and November 2012 VA Form 9, he has indicated that his hearing loss has worsened.  As such, since the credibility of the newly submitted evidence is to be presumed, and the Veteran is competent to observe deterioration in his hearing ability, the Veteran's allegation of deteriorating hearing acuity relates to an unestablished fact necessary to substantiate the claim, i.e. the existence of a current hearing loss disability for VA purposes, the lack of which formed the basis of the previous final denial.  

Moreover, the Board notes that the Veteran's DD Form 214 indicated that he was an aircraft mechanic in the United States Air Force, which corroborates the Veteran's statements that he worked on the flight line while in service and was exposed to aircraft engine noise during that time.  

Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claim.  These findings are consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2014), with respect to the claim, as the Veteran contends the disabilities were sustained from in-service noise exposure.  Accordingly, the claim of entitlement to service connection for a hearing loss disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merits of the claim are addressed further in the remand section.


ORDER

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for chest pains; as such, the application to reopen the claim is denied.

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for dental problems; as such, the application to reopen the claim is denied.

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for diabetes mellitus, type II; as such, the application to reopen the claim is denied.

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened, and to that extent the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Board notes that he was last provided with a VA examination in August 2002, at which time his bilateral hearing loss was found to be within normal limits for VA purposes.  However, he has indicated that his hearing loss has worsened since then, and maintains that it first developed as a result of exposure to acoustic trauma while working on the flight line as an aircraft mechanic in service.  

The Board emphasizes that the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was as an aircraft mechanic, a specialty associated with noise exposure.  In light of the above, the Board finds that there is evidence of symptoms consistent with hearing loss and credible evidence of in-service acoustic trauma.  Furthermore, the Veteran testified that he believes that his current hearing loss is the result of in-service acoustic trauma and that he has experienced continuous hearing loss symptomology since active service.  As a result, a new VA examination is warranted to ascertain whether the Veteran has a current hearing loss disability and if so, whether it is etiologically related to active duty.  See 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an ear and audiological evaluation to determine whether he currently has hearing loss and, if so, whether there is a causal connection to service noise exposure.  The record will be provided to the examiner in connection with the examination.  After a review of the record on appeal and examination of the claimant, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear, if found, was caused by his exposure to acoustic trauma during active duty.

The examiner is requested to note that even if Veteran's service treatment records do not contain evidence of hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385 (2014), in service or at service separation, service connection for hearing loss disability can still be established if medical evidence shows that current hearing loss disability is actually due to incidents during service, to include exposure to acoustic trauma.

In providing answers to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2.  After the above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative will be provided a Supplemental Statement of the Case, which must contain notice of all relevant actions taken on the claim, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


